DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-5 and 9-16 are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2022 has been entered.

Response to Arguments
Applicant’s remarks dated 10 January 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-5, 9-13 and 15 under 35 U.S.C. 103 over Huang in view of Cooper is MAINTAINED and updated below to reflect the instant amendment.
The traversal is that “the recited method provided carbon nanotubes of greater than 95% purity from a production run, where the maximum temperature is between 600 C and 900 C . . . Cooper fails to teach that carbon nanotubes made by the methods described herein are of greater than 95% purity and also fails to teach any temperature limitations . . . Huang teaches away from the temperature limitation . . . . recited in amended claim 1 and also teaches a second purification step is required to provide carbon nanotubesof high purity“ (Remarks at 4-5). This is not persuasive as Cooper discloses a temperature of 600-1100 (Cooper at [0018]), and the claim recites “comprising” which does not preclude further steps See MPEP 2111.03) so the requirement of a second heating step to hit the required purity is immaterial. Huang does not at all “teach away” from growing at 600-900 C, Huang forms them at 500-700 C which lies within the instantly claimed range.
 
The rejection of claims 1-5 and 9-15 under 35 U.S.C. 103 over Peterson in view of Huang is MAINTAINED and updated below to reflect the instant amendment.
The traversal is similar to that against Cooper and Huang except arguing that Peterson does not discose the purity and temperature (Peterson discloses 500-1000 C, Peterson at [0076]). The response to Huang is hereby incorporated by reference.

The rejection of claim 16 under 35 U.S.C. 103 over Peterson in view of Huang and in further view of Kara is MAINTAINED as the traversal was made en masse over the independent rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Cooper.
Regarding claims 1, 10 and 12, Huang discloses a method of making MWCNTs (Huang at “Abstract”) having a purity of 99.9% (Huang at “Title” and 2588 R col, and the “about” is prima facie obvious as it abuts upon the claimed range, see MPEP 2144.05) comprising:
Depositing catalyst on a substrate (Huang at 2586 L col);
Forming MWCNTs on the substrate (Id.) via heating at 500-700 C (Id. as it cites prior work);
Separating the MWCNTs (2587 R col); and

However, Huang does not expressly state usage of continuous deposition nor a constantly moving substrate in the depositing, forming, separating, and collecting stages.
Cooper in a method of forming VA-MWCNTs discloses continuous deposition of catalyst onto a moving substrate (Cooper at [0009]-[0012] & [0077]) and heating at 600-1100 C (Cooper at [0018]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Huang in view of the conveyor of Cooper. The teaching or suggested motivation in doing so is control over length (Cooper at [0077]).
With respect to claims 3-5, 9, 11, 13 and 15, Cooper discloses lengths of VACNT 100 microns to 20 cm which overlaps that range instantly claimed which is a prima facie case of obviousness (See MPEP 2144.05) and while “uniform in length” is required it is noted that the length is controlled via the rolling speed of the conveyor and as such the length and with it the variation thereof is a result-effective variable of the conveyor speed (Cooper at [0077]) which also imparts a prima facie case of obviousness (See MPEP 2144.05).
As to claim 14, further purification has been held to be prima facie obvious such that purifying to beyond 99.9% would be within the level of ordinary skill via further annealing (See MPEP 2144.04).

Claims 1-5 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Huang.
Regarding claims 1, 10 and 12, Peterson discloses a method for synthesizing MWCNT (Peterson at [0034]) comprising:
Continuously depositing catalyst on a constantly moving substrate (Peterson at [0016], via deposition of catalysts in numeral 130 of “Fig. 1”,  onto reusable substrate or via dip coating, [0079]);
Forming MWCNTs on the substrate ([0016], via numeral 140 of “Fig. 1”);

However, Peterson does not expressly state a purity of at least 95%.
Huang in a method of forming MWCNTs discloses application of 2000 C to improve the purity (Huang at 2587 R col) yielding purities of up to ~99.9% (Id.).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Peterson in view of the annealing of Huang. The teaching or suggested motivation in doing so being removal of unwanted catalysts (Id.) and retention of excellent intrinsic properties thereof (Huang at 2585 L col).
As to claim 2, the MWNCTs are vertically aligned ([0078]).
Concerning claim 3, the MWCNT are of uniform length ([0035]).
With respect to claims 4, 9, 11, 13 and 15, the length is 1-500 microns with specifics of for instance 100 microns ([0056]).
Turning to claim 5, this is a combination of the rejections of claims 2 and 3.
As to claim 14, further purification has been held to be prima facie obvious such that purifying to beyond 99.9% would be within the level of ordinary skill via further annealing (See MPEP 2144.04).

Claims 1, 10, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kara in view of Cooper.
Regarding claims 1, 10, 12, 14 and 16, Kara discloses a method of synthesizing MWCNT having a purity of at least 90% (Kara utilizes the term “pure” which is being construed as at least 99.9% pure (absent evidence to the contrary), Kara at 785 R col) comprising:
Depositing catalyst on a substrate (783 R col);
Id.).
However, Kara does not expressly state separation and collection of the MWCNTs, nor usage of a continuous deposition or that the substrate is sequentially moving between the deposition, forming, separating, and collecting steps.
Cooper in a method of forming VA-MWCNTs discloses continuous deposition of catalyst onto a moving substrate (Cooper at [0009]-[0012] & [0077]) which moves through the process steps (Id.).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Kara in view of the conveyor of Cooper. The teaching or suggested motivation in doing so is control over length (Cooper at [0077]).
The ID/IG is ~0.73 which is ~0.73 (Kara at 786 L col, which reads on “about 0.76”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Huang as applied to claim 1 above, and in further view of Kara.
As to claim 16, Peterson nor Huang expressly state a ID/IG of ~0.76.
Kara in a method of forming MWCNTs on a Ni catalyst (Kara at 785 R col; Peterson utilizes Ni catalyst, [0081]) a temperature of 850 C for a 4nm thick Ni film to produce a MWCNT with a ID/IG of ~0.73 (which is ~0.76 for reasons stated supra, Kara at 786 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Peterson and Huang in view of the temperature, thickness of catalyst and ID/IG of Kara. The teaching or suggested motivation in doing is a nanotube with fewer defects (Id.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Cooper as applied to claim 1 above, and in further view of Kara.

Kara in a method of forming MWCNTs on a Ni catalyst (Kara at 785 R col; Peterson utilizes Ni catalyst, [0081]) a temperature of 850 C for a 4nm thick Ni film to produce a MWCNT with a ID/IG of ~0.73 (which is ~0.76 for reasons stated supra, Kara at 786 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Huang and Cooper in view of the temperature, thickness of catalyst and ID/IG of Kara. The teaching or suggested motivation in doing is a nanotube with fewer defects (Id.).

Conclusion
Claims 1-5 and 9-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP

Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759